Citation Nr: 0017699	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  98-08 817A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a skin disorder. 

2.  Entitlement to service connection for short term memory 
loss. 

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for asbestosis.

5.  Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel



INTRODUCTION

The appellant served on active duty for training from August 
1972 to November 1972.  He also served on active duty for 
training from May 3, 1986, to May 17, 1986.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a December 1997 rating decision of the 
Huntington, West Virginia, Regional Office (RO) of the 
Department of Veterans Affairs (VA), in which the RO 
determined that new and material evidence had not been 
presented to reopen a claim for service connection for a skin 
condition, and service connection was denied for short term 
memory loss, a heart condition, a back condition, and 
asbestosis.  

Reports of contact dated in 1998 show that the appellant 
requested a hearing in conjunction with his appeals.  In a 
January 2000 letter to his Congressman, he stated that he 
didn't guess he would ever get a fair hearing.  The record 
reflects that despite efforts made by the RO to accommodate 
his schedule, the appellant canceled 4 scheduled hearings in 
1998 and 1999 due to medical conditions which precluded 
travel to the hearing locale.  In a January 1999 statement, 
he indicated that he has a blood clot on the back of his left 
leg which keeps him from traveling.  As the appellant is 
physically unable to report for a hearing, the Board finds 
that no further action is warranted as further attempts to 
schedule hearings would be futile.  

The record also indicates that the appellant requested that 
VA appoint an attorney to represent him in these appeals.  By 
letter dated March 1998, the RO provided the appellant with a 
list of accredited representatives and it was suggested that 
he contact one of these power of attorneys for help.  There 
is no indication that the appellant responded to the RO's 
suggestion and a power of attorney is not of record.  Thus, a 
representative has not been appointed.   





FINDINGS OF FACT

1.  In September 1990, the Board denied service connection 
for a skin disorder by finding that there was no evidence 
that a pre-existing skin disorder was aggravated by a period 
of active duty for training in May 1986.  

2.  In April 1995, the Board found that new and material 
evidence had not been submitted to reopen a claim for service 
connection for a skin disorder, and that decision represents 
the last final denial of such a claim.  

3.  Evidence submitted since April 1995 is redundant and 
cumulative, and does not include new information which bears 
directly and substantially upon the specific matter under 
consideration or which is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a skin disorder.  

4.  The appellant has not presented any competent evidence 
indicating a current diagnosis for short term memory loss, a 
heart disorder, a back disorder, or asbestosis.  


CONCLUSIONS OF LAW

1.  The Board's April 1995 decision which found that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a skin disorder is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 20.1100 
(1999).  

2.  The additional evidence submitted since the Board's April 
1995 decision does not constitute new and material evidence 
which is sufficient to reopen a claim for service connection 
for a skin disorder, and the claim is not reopened.  38 
U.S.C.A. §§ 5107, 5108, 7104 (West 1991 & Supp. 1999); 38 
C.F.R. § 3.156 (a) (1999).

3.  The claims for service connection for short term memory 
loss, a heart disorder, a back disorder, and asbestosis are 
not well grounded.  38 C.F.R. § 5107 (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must note that the appellant is not a 
veteran and therefore, he is not entitled to a presumption of 
sound condition.  If the case law of Lauran v. West, 11 
Vet.App. 80 (1998), remains valid, the appellant has not 
established that he is a veteran by a preponderance of the 
evidence.  See Harris v. West, No. 99-53 (U.S. Vet. App. May 
19, 2000) (per curiam).  Regardless, D'Amico v. West, 209 
F.3d 1322 (Fed.Cir. 2000) stands for the proposition that 
prior decisions are final, even if the appellant did not 
establish by a preponderance of the evidence that he was a 
veteran.  


New and material evidence

Prior decisions of the Board are final and are not subject to 
revision upon the same factual basis.  38 U.S.C.A. § 7104 
(West 1991 & Supp. 1999), 38 C.F.R. § 20.1100 (1999).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

During the course of the instant appeal, the United States 
Court of Appeals for the Federal Circuit rendered its 
decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the Federal Circuit changed the law as it pertains 
to the submission of new and material evidence and offered 
guidance as to how the Court of Appeals for Veterans Claims 
(Court) should review such determinations made by the Board.  
First, the Federal Circuit invalidated the test adopted by 
the Court in Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991), i.e., that evidence was new and material sufficiently 
to reopen a claim if the evidence, when considered with the 
other evidence, would raise a reasonable possibility of 
changing the outcome.  

The Federal Circuit proceeded to adopt the standard set forth 
in 38 C.F.R. § 3.156(a) (1999) as the appropriate standard 
for determining whether new and material evidence had been 
submitted.  In recent decisions and in light of the holding 
in Hodge, the Court has set forth a three-step analysis which 
must be applied when a veteran seeks to reopen a final 
decision based on new and material evidence. See Hodge, 
supra; Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a). Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the appellant's claim, the VA must determine whether the 
claim is well- grounded under 38 U.S.C.A. § 5107(a).  In 
making this determination, all of the evidence of record is 
to be considered and presumed to be credible. Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).  Third, if the claim is 
found to be well grounded, then the merits of the claim may 
be evaluated after ensuring that the duty to assist under 38 
U.S.C.A. § 5107(a) has been met.  

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits." Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  


Prior Board decisions

The record indicates that there have been two prior final 
Board decisions with regard to the appellant's claim for 
service connection for a skin disorder.  

September 1990

In September 1990, the Board adjudicated the issue of 
entitlement to service connection for a skin disorder.  
Evidence considered by the Board at that time shows that the 
appellant's claim for service connection for a skin disorder 
is predicated on a period of active duty for training between 
May 3, 1986 and May 17, 1986.  The relevant evidence 
considered at that time consists of service and National 
Guard medical records, service personnel and investigative 
reports, and statements by the appellant on appeal.  

The reports of National Guard medical examinations, dated 
November 1971 and November 1972, show that the skin was 
normal.  A May 1985 Army National Guard enlistment 
examination report shows that the skin was normal and no 
history of skin diseases was given.  A June 1985 sick slip 
shows evaluation for complaints of blisters on the feet and 
hands and a fungal infection of the hands.  

An individual sick slip, dated May 10, 1986 shows complaints 
of infected feet and sore hands.  Findings included small 
infected type blisters on the feet, ankles, and hands 
assessed as hypersensitivity reaction.  A line of duty and 
misconduct status report indicates that a diagnosis of 
chronic vesicular eruptions-infection, due to pre-existing 
condition, was shown during a period of active duty for 
training between May 3, 1986, and May 17, 1986.  It was noted 
that the skin disorder was sustained through contact with 
chemicals at the place of civilian employment.  The service 
department determined that this diagnosis was not incurred in 
the line of duty and was not due to misconduct.  It was also 
found that the skin disorder existed prior to service and was 
not aggravated therein.  

In August 1986, Michael S. McIntosh, M.D., indicated that he 
examined the appellant during the May 1985 period of active 
duty for training at which time some blisters were seen on 
his hands and feet.  Dr. McIntosh recalled that these 
blisters had occurred prior to coming to annual training and 
were due to chemical exposure at his place of employment.  In 
a signed statement, Sgt. William L. Vance indicated that he 
advised the appellant to go on sick call for blisters that 
had broken out on his hands and his feet.  

In a December 1989 notice of disagreement, the appellant 
indicated that he had contact dermatitis and that he was 
injured in 1983 and 1985 by chemicals at Terramite Corp., 
with reinjury after being put on K.P. duty while serving on 
active duty for training in the National Guard.  He made 
similar statements to his Congressman in a letter dated 
November 1989.  


In its September 1990 decision, the RO found that the medical 
evidence did not demonstrate that the disability at issue was 
aggravated within the meaning of the application of the law 
and regulations during the appellant's brief period of active 
duty for training.  Findings of fact included that a skin 
disorder was noted to have existed prior to the appellant's 
1986 period of active duty for training, and the that pre-
existing skin disorder was not chronically worsened during 
that brief period of active duty for training.  Thus, the 
Board concluded that a skin disorder was not incurred in or 
aggravated by active duty for training.  


April 1995

In July 1991, the appellant requested to reopen a claim for 
service connection for a skin disorder.  The relevant 
additional evidence considered by the Board in its April 1995 
decision included duplicate copies of service personnel 
records and the investigative reports which had previously 
been considered by the Board in its 1990 decision.  

The additional evidence also included medical records dated 
in 1983.  Stephen Milroy, M.D., indicated that the appellant 
was initially seen in his office in May 1983 with a six-week 
history of pruritic eruption of the hands, which was a 
cutaneous process developed as a result of his employment.  
Dr. Milroy also treated the appellant for a skin disorder in 
May 1986, at which time findings included multiple deep-
seated vesicles with minimal erythema involving the palmar 
surface of both hands, diagnosed as eczematous dermatitis 
secondary to dyshidrotic eczema.  When evaluated by Dr. 
Milroy on May 28, 1986, the condition had improved.  It was 
noted that this cutaneous condition would produce periodic 
exacerbations and becomes worse with exposure to external 
irritants, contactants, or conditions which predispose to 
increased sweating of the hands.  

An Urgent Care medical record, dated May 20, 1986, shows 
treatment and diagnosis for contact dermatitis.  The report 
notes that the appellant had just finished a 2 week period of 
National Guard duty and he had blistered lesions over the 
palms and soles and between the digits.  Follow-up medical 
records, dated May 22, 1986, and May 28, 1996, show that he 
was still symptomatic and an impression of dermatitis is 
shown.  The May 22, 1986 record shows a notation of "states 
hands are a little worse."  

In September 1991, the appellant indicated disagreement with 
the Army's investigation report.  He stated that others could 
testify that his skin disorder was made worse by K.P. duty; 
that a private doctor had found that the skin was negative in 
1983 and 1986; that the private medical report from May 1986 
showed that his hands and feet were a little worse; and that 
his military service had caused his skin disease to be made 
worse or aggravated.  According to the appellant, tiny 
blisters on his hands and feet became worse while he was on 
active duty and they increased to the size of golf balls and 
had green pus inside.  In a VA Form 9, dated April 1992, the 
appellant indicated that he was medically discharged from the 
National Guard due to a skin condition, and it was his belief 
that aggravation caused by his active duty for training was 
the cause of this condition.  

In July 1992, William L. Vance stated that upon arriving in 
the field for training in 1986, the appellant's feet looked 
to be o.k.  After working for 3 or 4 days, his condition had 
gotten worse and he was instructed to go on sick call.  

An October 1991 VA medical report shows that the appellant 
requested medication for his feet, and no acute problem was 
found on examination.  A diagnosis of dermatitis is shown.  
An August 1992 VA treatment report shows findings of 
superficial skin lesions on the hand and a diagnosis of 
contact dermatitis of the skin of the hands.  

At a personal hearing in August 1992, the appellant 
reiterated his contentions that his pre-existing skin 
disorder was aggravated by his period of active duty for 
training in May 1986, as a result of chemical exposure during 
K.P. duty.  He also reported contact with gasoline, diesel 
fuel, and greases while performing maintenance on equipment.  
The appellant further stated that his skin condition was made 
worse when he was returned to K.P. duty and they would not 
issue gloves for him.  The appellant indicated that he 
unwillingly signed statements to the effect that he would not 
hold the National Guard responsible for his skin disorder.  

In a statement dated May 1993, Dr. Milroy reiterated the 
history of treatment and findings as provided by his earlier 
medical statement submitted in 1986.  

In a statement to the Board received in July 1993, the 
appellant indicated that the written transcript of his August 
1992 hearing had been falsified, and he disagreed with the 
hearing officer's findings.  He submitted statements with 
similar allegations to his Congressman.  

In April 1995, the Board found that new and material evidence 
had not been presented to reopen the claim for service 
connection for a skin disorder.  The Board determined that 
the evidence submitted by the appellant since September 1990 
was redundant and/or duplicative of evidence already of 
record, and that the new evidence submitted did not tend to 
show that the appellant's disability increased in severity 
beyond the natural progress of that condition during his two 
week period of active duty for training.  Thus, there was no 
evidence of aggravation which would indicate a relationship 
between the current diagnosis of dermatitis and the 
dermatitis which pre-existed the period of active duty for 
training.  


Evidence submitted since April 1995

As noted, the first step in the three-step analysis for new 
and material evidence claims is to determine whether new and 
material evidence has been presented under 38 C.F.R. § 3.156 
(1999). According to 38 C.F.R. § 3.156(a) (1999), new and 
material evidence" means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant and which, by itself or in 
connection with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the case.

As the Board's April 1995 decision constitutes the last final 
denial of a claim for service connection for a skin disorder, 
the Board has conducted a review of the evidence submitted 
since that time in order to determine whether there is new 
and material evidence.  The relevant evidence received since 
April 1995 consists of the appellant's testimony at a 
personal hearing and his statements on appeal, private 
medical statements, and duplicate copies of service personnel 
documents. 

In an August 1993 statement, Stephen K. Milroy, M.D. stated 
that the appellant was evaluated in his office on May 28, 
1986, with a several month history of an intensely pruritic 
eruption involving his hands.  It was noted that pertinent 
history included exposure to Varisol, etc.  A diagnosis of 
eczematous dermatitis secondary to Pompholyx was given.  

Additional statements show that the appellant has requested 
help from his Congressman due to his complaints of errors in 
the August 1992 hearing transcript.  By letter dated July 
1995, the Huntington RO informed Senator Byrd that the 
hearing tape, was carefully reviewed and no errors could be 
found.  

At a personal hearing in June 1996, the appellant testified 
that his skin disorder worsened during active duty for 
training in May 1986, to the point where he had blisters on 
his feet that were larger than golfballs.  He related these 
blisters to exposure to diesel fuel, gasoline, and grease 
while doing maintenance and he noted that because he was 
assigned to K.P. duty, medication kept getting washed off and 
had no effect.  He stated that he wasn't allowed to go to the 
hospital because the skin disorder had been attributed to the 
fault of his civilian employer.  He suggested that he signed 
a paper absolving the National Guard of responsibility 
because he was under duress and it was the easiest thing to 
do.  The appellant stated that the most recent medical 
treatment for his skin was in 1992, and he described current 
symptoms of itching and bleeding during active periods.  He 
stated that he had not been gainfully employed since 1986 
because activity aggravates his skin condition.  

It was argued by the appellant's representative that during 
the May 1986 period of active duty for training, the pre-
existing skin disorder became chronic to the extent that it 
resulted in additional impairment.  The appellant's 
representative referred to holdings of Court decisions in 
Hensley v. Brown, 5 Vet. App. 155, 158 (1993) and Browder v. 
Brown, 5 Vet. App. 268 (1993), copies of which were provided 
for the record.  It was argued that the appellant's own 
testimony constituted credible evidence of aggravation which 
was sufficient to allow for additional development and 
assistance.  The representative also argued that the private 
medical statement showing that the skin condition was 
"worse," on follow-up evaluation in 1986, constitutes 
evidence of aggravation.  

In November 1997, Dr. Milroy indicated that the appellant was 
last evaluated in his office in October 1997, for a pruritic 
eruption, at which time physical examination revealed 
moderate scaling and erythema with several deep-seeded 
vesicles involving the plantar surface of both feet.  A 
diagnosis of eczematous dermatitis secondary to Pompholyx, 
with an associated tinea unguium, is indicated.  

Having reviewed the record, the Board has determined that the 
additional evidence submitted since April 1995 does not 
constitute new and material evidence which is sufficient to 
reopen a claim for service connection for a skin disorder.  
The additional statements by the appellant, to include 
statements in support of his appeal and his testimony at a 
July 1996 personal hearing, are redundant as he reiterates 
prior contentions about chemical exposure, medical treatment 
both during active duty for training and after, and the 
nature of his skin disorder.  In addition, the 
representative's arguments regarding aggravation of the skin 
disorder during the period of active duty for training 
essentially mirror the arguments made at the time of the 
prior decisions.  Furthermore, the copies of court decisions 
rendered in 1993 do not provide factual information which is 
material to the claim for service connection for a skin 
disorder.  

Dr. Milroy's additional medical statements do not constitute 
new and material evidence.  The August 1993 statement is 
redundant in that it reiterated the treatment history and 
diagnoses dating to 1986, and this information was available 
and considered at the time of the Board's April 1995 
decision.  The November 1997 medical statement is also 
redundant as it merely indicates a current diagnosis of 
eczematous dermatitis, a diagnosis which was previously 
shown.  While an additional diagnosis of tinea unguium is 
shown, this additional diagnosis is not material as no 
treatment for such a disorder is indicated during the period 
of active duty for training or any period of active military 
service.  

Furthermore, the additional statements of Dr. Milroy do not 
provide any new information which suggests that the 
appellant's pre-existing skin disorder was aggravated by his 
period of active duty for training in May 1986.  In fact, the 
record does not include medical evidence or a competent 
opinion from any source which indicates such aggravation.  As 
such, the additional evidence submitted by the appellant 
since April 1995 does not bear directly and substantially 
upon the specific matter under consideration; nor is this 
additional evidence so significant that it must be considered 
in order to fairly decide the merits of a claim for service 
connection for a skin disorder.  

For the reasons stated above, the Board finds that the 
additional documentation submitted by the appellant since 
April 1995 is redundant and cumulative, and the appellant has 
failed to present new evidence which is material to a claim 
for service connection for a skin disorder.  As such, the 
claim may not be reopened and the appellant's claim is 
denied.  

Because the Board has determined that the appellant has not 
submitted new and material evidence, it need not reach the 
determination of whether the appellant has submitted evidence 
of a well-grounded claim nor whether VA has fulfilled its 
duty to assist. See Winters, 12 Vet. App. at 206.


Service connection claims

The appellant claims service-connected benefits for short 
term memory loss, a heart disorder, a back disorder, and 
asbestosis.  He claims that his heart was treated in 1977 and 
that the back injury resulted from an assault by his 
sergeant.   

The threshold question to be answered in all cases is whether 
a claim is well grounded; that is, whether it is plausible, 
meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998).  If a 
particular claim is not well grounded, then the appeal fails 
and there is no further duty to assist in developing facts 
pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  

To establish a plausible claim, a appellant must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

Having reviewed the record, the Board has concluded that the 
appellant has failed to present evidence of well grounded 
claims for service connection for short term memory loss, a 
heart disorder, a back disorder, and asbestosis.  
Specifically, the appellant has not submitted any competent 
evidence indicating current medical diagnoses for the claimed 
disorders.  As noted, evidence of the current manifestation 
of the claimed disability is required to render a service 
connection claim as well grounded.  In order to warrant a 
grant of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent "proof of a present 
disability there can be no valid claim").  

The appellant contends that he suffers from asbestosis, a 
back disorder, a heart disorder, and short term memory loss.  
The appellant is competent to report on facts of which he has 
personal knowledge, such as symptomatology.  Layno v. Brown, 
6 Vet. App. 465, 470 (1994).  As a layman, however, the 
appellant is not competent to offer opinions on medical 
causation or diagnosis, and, moreover, the Board may not 
accept unsupported lay speculation with regard to medical 
issues.  See Espiritu v. Derwinski, 2 Vet.App. 482 (1992).  
Furthermore, lay assertions of medical causation cannot 
constitute evidence to render a claim well grounded. 
Grottveitt v. Brown, 5 Vet. App. 91, 93 (1993).  Thus, the 
appellant's own contentions regarding diagnoses may not 
constitute competent evidence of current disability which is 
sufficient to render his claims well grounded.  

For the reasons stated above, therefore, the Board finds that 
the appellant has failed to present competent evidence 
indicating the current manifestation of the claimed 
disabilities.  As such, the claims for service connection for 
short term memory loss, a heart disorder, a back disorder, 
and asbestosis are not well grounded, and these claims are 
accordingly denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that 38 C.F.R. 
§ 5103(a) may obligate VA to advise the claimant of the 
evidence required to complete the application.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).  The Board finds that the RO 
fulfilled this obligation in the April 1998 Statement of the 
Case, in which the appellant was informed of the duty to 
submit a well grounded claim and the elements thereof.  

In addition, upon initiation of his claim, the RO requested 
that the appellant provide medical evidence and other 
information regarding his claims, and a response is not 
indicated.  Thus, the appellant has been advised that 
additional medical records were necessary to support his 
claim.  The appellant has also indicated that his National 
Guard service records are incomplete or that the available 
records have been falsified.  National Guard records have 
been obtained, and there is nothing in the record to suggest 
that these records are incomplete or false.  The Board notes 
that while there is a duty to assist, such a duty does not 
relieve a claimant entirely from assisting himself. See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to 
assist is not always a one-way street").  Furthermore, in 
January 1999, the appellant indicated that VA still had not 
scheduled him for a Compensation and Pension examination.  
The Board notes that, absent the submission and establishment 
of a well-grounded claim, VA cannot undertake to assist a 
appellant in developing facts pertinent to that claim. Morton 
v. West, 12 Vet. App. 477, 486 (1999). 

Finally, because the Board will not reach the merits of the 
appellant's claim, the application of the benefit-of-the-
doubt rule need not be addressed.  See Martinez v. Brown, 6 
Vet. App. 462, 464 (1994) ("in the context of a well-grounded 
claim the benefit[-]of[-]the[-]doubt doctrine applies to the 
adjudication of the merits of a claim"); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990). 


ORDER

The petition to reopen the claim for service connection for a 
skin disorder is denied.  

Service connection is denied for short term memory loss, a 
heart disorder, a back disorder, and asbestosis.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

